 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   D.C., a minor by and through his                   Case No.: 15cv1868-MMA (NLS)
     Guardian Ad Litem, HELEN GARTER,
12
     on behalf of himself and all others                ORDER GRANTING JOINT
13   similarly situated,                                MOTION TO EXTEND EXPERT
                                       Plaintiff,       DISCOVERY DEADLINE FOR
14
                                                        LIMITED PURPOSE
15   v.
                                                        [ECF No. 139]
16   COUNTY OF SAN DIEGO, A.B. AND
     JESSIE POLINSKY CHILDREN’S
17
     CENTER, SAN DIEGO COUNTY
18   HEALTH AND HUMAN SERVICES
     AGENCY,
19
                                    Defendants.
20
21
22
           Before the Court is the parties’ joint motion to extend the expert discovery cutoff
23
     from June 28, 2021, to September 30, 2021, for the limited purpose of taking the
24
     deposition of Dr. Emily Kierce. ECF No. 139. Dr. Kierce was unavailable for her
25   previously scheduled deposition due to a family emergency. Id.
26         //
27         //
28

                                                    1
                                                                               15cv1868-MMA (NLS)
 1         Good cause appearing, the Court GRANTS the motion. The expert discovery
 2   cutoff is extended to September 30, 2021, for the limited purpose of conducting Dr.
 3   Kierce’s deposition.
 4
           IT IS SO ORDERED.
 5
     Dated: June 30, 2021
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                2
                                                                            15cv1868-MMA (NLS)
